DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Stephenson on 04/19/2021.
The application has been amended as follows: 
Claims:
Claim 1: cancelled.

Claim 2: cancelled.

Claim 3: cancelled.

Claim 4: cancelled.

Claim 5: cancelled.



Claim 6, Line 35: changed “coordinates (x, y) is within an area connecting coordinates” to --coordinate (x, y) is within an area connecting, in order, coordinates--.

Claim 6, Line 37: changed “0.05) in a described order” to --0.05)--.

Claim 7: cancelled.

Allowable Subject Matter
Claims 6 and 8-10, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6: The prior art, alone or in combination, fails to anticipate or render obvious a pressure sensor, wherein h satisfies h = 0.3 to 2.5 mm; d1 satisfies 0.7 ≤ d1 ≤ 1 mm; t satisfies t = 5 to 15 µm; d2 satisfies d2 = 350 to 700 µm; f satisfies f = (d1 - d2) / 2; and when an xy rectangular coordinate system, which is defined by x = h/d1 and y = f/d1, is set, coordinate (x, y) is within an area connecting, in order, coordinates (1.43, 0.05), (1.43, 0.36), (1, 0.36), (0.68, 0.33), (0.56, 0.3), (1, 0.08), and (1.43, 0.05), in conjunction with the remaining claim limitations.
Regarding claims 8-10: These claims are allowable due to at least their dependency on claim 6.
                        
                            
                                
                                    3
                                
                                -
                            
                        
                    , which is outside the claimed area. In the previous office action, the examiner held it to be obvious to change d1 from 1.2 mm to 1 mm; however, this would yield x = 1.5 and y = 0.3, which is outside the claimed area. If the h of Inoue were also changed from 1.5 mm to 1.43 mm, x and y would be within the claimed area; however, applicant presented persuasive arguments during the 04/19/2021 interview regarding the non-obviousness of changing d1 from 1.2 mm to 1 mm (see attached interview summary and interview agenda). Specifically, applicant argued that the range(s)/parameter(s) set forth in Inoue and the claimed range(s)/parameter(s) do not overlap and that Inoue fails to teach the claimed parameters as "result-effective" parameters (also see MPEP 2144.05).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856